DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-21 in the reply filed on September 6, 2022 is acknowledged.
Claims 1-12 and 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 6, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re. Claim 13: Applicant’s specification describes a window showing a waveform PVW and systolic and diastolic picks used to quantify the systolic and diastolic blood pressures (Figs. 14B, 14C, Paragraph 0082).  Since the claim 13 recites an “and” clause, Applicant’s specification does not possess sufficient written description to teach displaying, collectively, each parameter of blood pressures, stroke volume, cardiac output, and vascular tone of the subject.  Applicant describes obtaining measurements of PVW and PPW to determine hemodynamic parameters (Paragraph 0040), but is not explicit regarding display of such parameters.
Re. Claim 16: Applicant’s specification provides the most description of an alert in the following recitation: “… the disclosed devices and methods can be used to monitor mechanical anelastic in vivo properties of the arterial blood vessels, blood pressures, stroke volume, cardiac output, and vascular tone of the subject in real-time in order to alert a physician or caretaker to sudden changes in the subject's health status.”  Such a recitation does not possess sufficient written description for a display to provide such an alert.
Re. Claim 17: Claim 17 is rejected due to dependency on claim 13, as well as for reciting further limitations of a display not sufficiently supported by Applicant’s disclosure.
Re. Claim 18: Applicant’s specification details observation of hemodynamic conditions between multiple groups of subjects after sublingual administration of glyceryl trinitrate (Paragraphs 0060-0065).  Thus, Applicant does not provide sufficient written description for at least the following aspects of claim 18:
Intravenously administering fluid;
Displaying particular parameters specifically after administration of a fluid, regardless if such fluid is administered intravenously or not (see rejection of claim 13); furthermore, although Paragraph 0090 lists a variety of treatments, it is unclear which (if any) are intravenously delivered and/or fluids;
Displaying specifically the parameters as claimed in claim 18, particularly since Applicant’s disclosure is thin regarding details of a display.
Re. Claim 19: Applicant specification only discloses administration of NTG and observation of hemodynamic properties thereafter (Paragraphs 0060-0065).  Thus, Applicant does not provide sufficient written description for at least the following aspects of claim 18:
Intravenously administering fluid;
Adjustment of a flow rate of such intravenously administered fluid;
Adjustment of a flow rate based on, collectively (as claimed), each of determined blood pressures, stroke volume, cardiac output, and vascular tone.
Applicant’s specification does provide written support for adjustment of a non-specified modality of treatment based on changes in cardiac output, blood pressure, or intravascular volume status from a predetermined healthy subject baseline (Paragraphs 0088-0090).
Re. Claim 20: Applicant’s specification does not possess sufficient written description to teach diagnosing the subject with disease if, collectively, every one of the blood pressures, stroke volume, cardiac output, and vascular tone of the subject deviate from a baseline established for a healthy individual.  Paragraph 0040 states that hemodynamic parameters and mechanistic anelastic properties can be used to diagnose disease, but is non-specific with regards to the collective combination of each parameter required by claim 20 to be used to diagnose disease.  Paragraph 0085 discloses each of the required hemodynamic parameters of blood pressures, stroke volume, cardiac output, and vascular tone, but such parameters are used to alert a physician of sudden changes in health status and are not used for an explicit diagnosis, nor is there a recitation of a comparison to baseline values in such a recitation.  Paragraphs 0088-0089 state that changes in cardiac output, blood pressure, or intravascular status can be compared to a baseline to diagnose disease.  Thus, Applicant’s invention is directed to diagnosing disease based on at least one of the set of hemodynamic properties deviating from a baseline, and not the collective entirety of parameters described in claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 13: Claim 13 recites the limitation "the anelastic model."  There is insufficient antecedent basis for this limitation in the claim.
Re. Claim 19: Claim 19 recites the limitation "the flow rate."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
Russell (US 2003/0135124 A1) (hereinafter – Russell) (disclosed by Applicant)
Jian et al. (US 2014/0235971) (hereinafter – Jian).
Re. Claim 13: Russel teaches a method of quantifying the hemodynamic parameters of a subject in near real time (Paragraphs 0147, 0155: real-time monitoring of parameters), the method comprising the steps of:
a. placing a device comprising a pulse optical plethysmograph sensor, a force sensor, a velocity sensor and a pressure actuator over a subject's artery (Abstract; Paragraph 0068: “The invention may be implemented in a variety of single or multi-sensor embodiments, such as: … noninvasive pressure transducer arrays and piezo or other strain sensing materials that are placed against the skin above arteries [i.e., force sensors]… other types of plethysmographic sensors; sonic/ultrasonic/Doppler sensors… oxygen sensors [i.e., plethysmographic and velocity sensors]...;” Paragraphs 0141, 0143: pressure cuff embodiment with hemodynamic parameter acquisition);
b. obtaining the pulse arterial pressure waveform (PPW), the pulse arterial volume waveform (PVW) and the pulse arterial velocity waveform (PUW) from the sensors (Paragraphs 0085, 0204: volumetric displacement amplitude (vda); Paragraph 0099: conversion of vda into displacement signal; Paragraphs 0146, 0152-154: computation on a beat-by-beat basis of at least one of volume displacement amplitude, pulse pressure, harmonic phase velocity, harmonic flow velocity; Paragraphs 0209-0216);
c. determining the 
blood pressures (Paragraph 0209: “Referring now to FIGS. 7-9, exemplary continuous blood pressure monitoring process 800 begins with continued, real-time determination of vda waveforms 801, from which vda amplitudes 802 are computed for each heartbeat… From these, average blood pressure 807 is optionally determined, and, diastolic 807, systolic 808, and mean pressures 809 are determined) and 
power law components of the anelastic model from the PPW and PVW waveforms (Fig. 19, Paragraph 0216: Womersley parameters computed and recomputed based on flow velocity components; see also, Figs. 10-18; Examiner notes that the claim is ambiguous with whether power law components are related to either 1) one or 2) both of PPW and PVW waveforms, wherein the claim is further broadened by non-specification of the power law relationship.  Examiner notes that a linear relationship between pulse pressure and volume (or area or derivable measurements thereof) can be considered a power law relationship with a power of 1), and recommends further limitations to overcome such relationships recited in pertinent art of record in the Conclusion)
the cardiac output from the PPW and PUW waveforms (Fig. 19: cardiac output monitoring process; Paragraph 0132, stroke volume monitoring is equivalent).
Although Russell states, “The invention can process and display flow velocity and limb pressure waveforms, elasticities, flow resistances, and inner wall flow shear and harmonic circumferential stresses that vary significantly in relation to contour, rate, pressure and stroke/pulse volume,” Russell is not explicit regarding displaying explicit blood pressures, cardiac output, and vascular tone.
Jian teaches analogous art in the technology of monitoring hemodynamic parameters (Abstract).  Jian further teaches the invention displaying the blood pressures, stroke volume, cardiac output, and vascular tone of the subject (Paragraph 0030: “Example parameters include pulse pressure, standard deviation of pressure waveform, systolic area, diastolic area, mean arterial pressure, systolic pressure, diastolic pressure, pressure at a specific time point in each heartbeat, differentiation of pressure with respect to time, or a combination of these different parameters… The hemodynamic parameter can be associated with a wide variety of cardiovascular-related elements, such as cardiac output, stroke volume, systemic vascular resistance, stroke volume variation, cardiac index, stroke volume index, systemic vascular resistance index, vascular compliance, and vascular tone. The results can be displayed on a conventional display or recording device 180 for presentation to and interpretation by a user”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Russell to include the display of the particular features recited, the motivation being that doing so allows for presentation and interpretation by a user (Paragraph 0030).
Re. Claim 14: Russell in view of Jian teach the invention according to claim 13.  Russell further teaches the invention wherein obtaining the PPW, PVW, and PUW during systole and diastole comprises activating the pressure actuator to occlude and release the artery (Fig. 1: inflation and deflation of cuff to obtain pulses; Fig. 2: pulse pressure and cuff air volume extracted, Paragraphs 0106-0113, particularly 0111: Womersley flow velocity waveforms; Examiner notes that the step of obtaining a particular waveform during systole and diastole encompasses obtaining such waveforms over the course of a heartbeat).
Re. Claim 17: Russell in view of Jian teach the invention according to claim 13.  Jian further teaches the invention wherein the blood pressures, stroke volume, cardiac output, and vascular tone of the subject are continuously calculated and displayed (Paragraph 0030; see rejection of claim 13).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over:
Russell (US 2003/0135124 A1) (hereinafter – Russell) (disclosed by Applicant)
Jian et al. (US 2014/0235971) (hereinafter – Jian)
Krivitski et al. (US 2003/0130570 A1) (hereinafter – Krivitski).
Re. Claim 15: Russell and Jian teach the invention according to claim 13.  Although Russell teaches using that the system may incorporate piezo or sonic/ultrasonic/Doppler sensors (Paragraphs 0068-0070), it is not explicit whether such devices are used to measure velocity, even though Doppler sensors are known to be commonly utilized to do so.  Solely to expedite prosecution, Examiner presents the art of Krivitski, which explicitly utilizes a Doppler sensor as a blood velocity sensor: 
Krivitski teaches analogous art in the technology of monitoring hemodynamic parameters (Abstract).  Krivitski further teaches the invention wherein the velocity sensor is of the Hall, ultrasound doppler or mems type, with the Hall sensor having an applied magnetic field from a permanent magnet or an electrical activated electromagnet (Paragraph 0077: use of ultrasound velocity sensors for measurements of blood parameters).
It would have been obvious to one having skill in the art before the effective filing date to have modified the combination to include the use of ultrasound velocity sensors, the motivation being that doing so enables the additional detection of a blood parameter such as the sound or ultrasound velocity  in blood, as well as provide for calibration of sensed parameters (Paragraph 0077).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over:
Russell (US 2003/0135124 A1) (hereinafter – Russell) (disclosed by Applicant)
Jian et al. (US 2014/0235971) (hereinafter – Jian)
Woodford (US 2014/0046153 A1) (hereinafter – Woodford).
Re. Claim 16: Russell and Jian teach the invention according to claim 13.  Examiner notes that the claim limitation of “signal generated at critical states” is not defined in the claims, and allows the claim to be interpreted ambiguously since almost any parameter displayed can be considered a critical state absent further delineation.  However, solely for the sake of expediting prosecution, Examiner presents the art of Woodford, which produces alarm conditions based on the recited hemodynamic parameters: 
Woodford teaches analogous art in the technology of monitoring hemodynamic parameters (Abstract).  Woodford further teaches wherein the display further comprises an alert message or signal generated at critical states of the subject's blood pressures, stroke volume, cardiac output, and vascular tone (Paragraph 0013: hemodynamic variables include heart rate, stroke volume, vascular resistance (related to vascular tone), blood pressures; Paragraph 0022: calculation of a score of hemodynamic variables based on deviation from threshold values; Paragraph 0027: generating an alert when a score exceeds a threshold value; Paragraph 0085: generating an alert on a display).
It would have been obvious to one having skill in the art before the effective filing date to have modified the combination to include generating an alert as taught by Woodford, the motivation being that since Russell is concerned with physician monitoring and treatment determination, generation of an alert corresponding to abnormal hemodynamic parameters communicates an indication to allow for a physician or other user to identify a course of action targeted at restoring one or more of the hemodynamic variables toward a reference value and more preferably, targeted at restoring normo-volemic condition in the subject (Woodford, Paragraph 0085).

Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over:
Russell (US 2003/0135124 A1) (hereinafter – Russell) (disclosed by Applicant)
Jian et al. (US 2014/0235971) (hereinafter – Jian)
Li et al. (US 2017/0173260 A1) (hereinafter – Li).
Re. Claims 18, 19, and 21: Examiner will presently address claim 19 first, whereby its citations encompass all requirements of claims 18 and 21.  
Russell and Jian teach the invention according to claim 13, but do not teach adjusting a flow rate of fluid that is provided intravenously to the subject based on the determined blood pressures, stroke volume, cardiac output, and vascular tone.
Li teaches analogous art in the technology of monitoring hemodynamic parameters and providing treatment based on such parameters (Abstract).  Li further teaches the invention further comprising adjusting the flow rate of fluid that is provided intravenously to the subject based on the determined blood pressures, stroke volume, cardiac output, and vascular tone (Paragraph 0022: monitoring hemodynamic parameters and adjusting infusion flow rate if treatment).
It would have been obvious to one having skill in the art before the effective filing date to have modified the combination to include adjustment of a flow rate of fluid to the subject based on monitored parameter information as taught by Li, the motivation being that Li indicates that such parameters can be used to assess the efficacy of an applied treatment (Paragraph 0021).  This is of particular concern to Russell, who is interested in monitoring patients taking vasoactive drugs/drug combinations (Russell, Paragraph 0066).
Adjustment of a flow rate of a treatment fluid necessitates administering said fluid, as required by claim 18, as well as a treatment, as required by claim 21. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over:
Russell (US 2003/0135124 A1) (hereinafter – Russell) (disclosed by Applicant)
Jian et al. (US 2014/0235971) (hereinafter – Jian)
Costa (US 2016/0317050 A1) (hereinafter – Costa).
Re. Claim 20: Russell and Jian teach the invention according to claim 13, but do not teach the invention further comprising diagnosing the subject with disease if the blood pressures, stroke volume, cardiac output, and vascular tone of the subject deviate from a baseline established for a healthy individual. 
Costa teaches analogous art in the technology of monitoring hemodynamic parameters (Abstract).  Costa teaches the invention further comprising diagnosing the subject with disease if the blood pressures, stroke volume, cardiac output, and vascular tone of the subject deviate from a baseline established for a healthy individual (Claim 20: diagnosing a health condition based on a comparison of blood pressures, stroke volume, and cardiac output to predetermined representative values, i.e., a baseline).
It would have been obvious to one having skill in the art before the effective filing date to have modified the combination to include diagnosis of disease based on deviation of hemodynamic parameters from a baseline as taught by Costa, the motivation being that since Russell is concerned with diagnosis and management of cardiovascular diseases (Paragraphs 0025, 0032, 0066, 0136), Costa teaches that such a method is a viable process to provide a diagnosis based on the signals which Russell already generates. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pertinent arts which recite the required sensors and hemodynamic parameters calculated:
Hatib et al. (US 20080015451 A1)
Barodka et al. (US 20180042494 A1) 
Robinson et al. (US 20200288985 A1)
Bly et al. (US 20170086741 A1)
Pertinent arts which recite a power law relationship between hemodynamic volume and pressure:
Eide (US 8016763 B2) – Col. 2, lines 12-30: exponential relationship between change in volume as a function of a change in pressure;
Benjamin Gavish, Joseph L. Izzo, Jr, Arterial Stiffness: Going a Step Beyond, American Journal of Hypertension, Volume 29, Issue 11, November 2016, Pages 1223–1233, https://doi.org/10.1093/ajh/hpw061 -- Fig. 1: fit of exponential pressure to area with corresponding pulse volumes (equated as area changes throughout); Equation (6): CAVI index derived by relating modifying the Bramwell-Hill equation to consider central pulse pressures and pulse volume estimates;
Karimi et al, Effect of rheological models on the hemodynamics within human aorta: CFD study on CT image-based geometry, Journal of Non-Newtonian Fluid Mechanics, Volume 207, 2014, Pages 42-52, ISSN 0377-0257, https://doi.org/10.1016/j.jnnfm.2014.03.007. -- Abstract; 9 non-Newtonian equations are used to simulate blood flow;
Popel, A.S., Enden, G. An analytical solution for steady flow of a Quemada fluid in a circular tube. Rheola Acta 32, 422–426 (1993). https://doi.org/10.1007/BF00435088 -- Equation (13): volumetric flow rate Q expressed in terms of a pressure gradient, P, and reduction to Casson’s equation in Equation (17);
Martindale J, Mayhew J, Berwick J, et al. The Hemodynamic Impulse Response to a Single Neural Event. Journal of Cerebral Blood Flow & Metabolism. 2003;23(5):546-555. doi:10.1097/01.WCB.0000058871.46954.2B – Page 552: Grubb’s power law relationship between flow and volume change, Eq. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791